PER CURIAM.
Joshua Neal petitions this court for a belated appeal alleging his appellate counsel was ineffective for failing to raise a sentencing error that was not preserved for appeal and not apparent from the face of the record. Neal’s petition for a belated appeal is denied without prejudice to his filing a timely and legally sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850 alleging ineffective assistance of trial counsel.
FULMER, A.C.J., and WHATLEY and GREEN, JJ., Concur.